     Case 2:19-cv-01474-APG-BNW Document 6 Filed 11/26/19 Page 1 of 2



 1   PHOEBE V. REDMOND, ESQ.
     Nevada Bar No. 9657
 2   CRYSTAL J. HERRERA, ESQ.
     Nevada Bar No. 12396
 3
     CLARK COUNTY SCHOOL DISTRICT
 4   OFFICE OF THE GENERAL COUNSEL
     5100 West Sahara Avenue
 5   Las Vegas, Nevada 89146
     Tel: (702) 799-5373
 6   Fax: (702) 799-5505
     redmopv@nv.ccsd.net
 7
     herrec4@nv.ccsd.net
 8   Attorneys for Clark County School District

 9                                UNITED STATES DISTRICT COURT
10                                        DISTRICT OF NEVADA
11   ELISEO NAPOLES, MARIA NAPOLES                    CASE NO.: 2:19-cv-01474-APG-BNW
     AND M.N., A MINOR, BY AND
12   THROUGH HIS GUARDIAN AD LITEM,
13                                                    STIPULATION AND ORDER TO
                    Plaintiffs,                       EXTEND TIME TO RESPOND TO
14                                                    PLAINTIFFS’ FIRST AMENDED
     v.                                               COMPLAINT
15
     CLARK COUNTY SCHOOL DISTRICT,                    [FIRST REQUEST]
16   DOES I through X, inclusive; ROE
17   CORPORATIONS I through X, inclusive,

18                  Defendant.

19
            Plaintiffs Eliseo Napoles, Maria Napoles, and M.N., by and through his guardian ad litem,
20
     (hereinafter, “Plaintiffs”), and Defendant Clark County School District (hereinafter,
21
     “Defendant”), by and through their respective attorneys of record, hereby stipulate to extend the
22
     time for Defendant to file a response to Plaintiffs’ First Amended Complaint (ECF No. 2), from
23
     the current deadline of December 6, 2019 for two weeks, up to and including December 20,
24
     2019. This is the first request for an extension of time to respond to Plaintiffs’ First Amended
25
     Complaint.
26
            Defendant seeks the extension of time to allow sufficient time to prepare an appropriate
27
     response to the First Amended Complaint. Plaintiff served Defendant with process on November
28
     Case 2:19-cv-01474-APG-BNW Document 6 Filed 11/26/19 Page 2 of 2



 1   15, 2019, rending a response due on December 6, 2019. Fed. R. Civ. P. 12. Because of the

 2   inquiry needed to properly respond to Plaintiffs’ allegations and personnel not being available,

 3   particularly due to the holiday, counsel requires additional time to answer or otherwise respond to

 4   Plaintiffs’ First Amended Complaint.

 5          Based on the foregoing, the parties hereby stipulate to an extension of time, until

 6   December 20, 2019, for Defendant to respond to the First Amended Complaint. The two (2)

 7   week extension will have no significant or prejudicial impact on the proceedings.

 8          This request is made in good faith and not for the purpose of delay.

 9   Dated: November 26, 2019                          Dated: November 26, 2019

10   HATFIELD & ASSOCIATES, LTD.                       CLARK COUNTY SCHOOL DISTRICT
                                                       OFFICE OF THE GENERAL COUNSEL
11

12
     By: /s/ Trevor J. Hatfield___________             By: /s/ Crystal J. Herrera___________
13      Trevor J. Hatfield (#7373)                         Phoebe V. Redmond (#9657)
        703 S. Eighth Street                               Crystal J. Herrera (#12396)
14      Las Vegas, Nevada 89101                            5100 West Sahara Avenue
        Attorney for Plaintiffs                            Las Vegas, Nevada 89146
15
                                                           Attorneys for Defendant
16

17
                                                 ORDER
18
            IT IS SO ORDERED.
19                                                                   27
                                                         Dated this _____day of November 2019.
20

21

22                                                       ____________________________________
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28

                                                Page 2 of 2
